Citation Nr: 1721907	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  05-41 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for left hip arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 2003 to September 2004, with additional service in the Army National Guard.  His awards and decorations included the Global War on Terrorism Service Medal, the Army Achievement Medal, and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for left hip arthritis and granted a 10 percent disability rating effective September 10, 2004.

In February 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript is associated with the claims file.  Based in part on that testimony, the Board in August 2011 issued a decision denying an increased rating for left hip arthritis. 

The Board's August 2011 decision was then vacated in its entirety in April 2014, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), involving an invalidated rule regarding the duties of a VLJ at hearing.  The Board then issued a new decision in May 2014, again denying an increased rating for left hip arthritis.
  
The Veteran appealed the May 2014 decision to the Court of Appeals for Veterans Claims (Court) which in April 2015, on the basis of a Joint Motion for Remand, vacated the above issue and remanded it to the Board for further action.  The Board then remanded the issue in June 2015, pursuant to the conclusions in the Joint Motion for Remand.  The Board again remanded the issue in September 2016 for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the Board's most recent remand, a March 2017 rating decision granted the Veteran a separate disability evaluation for degenerative arthritis of the left hip (impairment of thigh) and assigned a noncompensable (0 percent) disability rating, effective June 29, 2009.  The rating decision also assigned a separate disability evaluation for degenerative arthritis of the left hip (extension) and assigned a noncompensable disability rating, effective November 22, 2016.  


FINDING OF FACT

The Veteran's left hip arthritis is manifested by pain, instability, weakness, and limitation of motion.  His ranges of flexion, abduction, and extension of the left hip are, at worst, 75 degrees, 30 degrees, and 25 degrees respectively, even with consideration of his pain.  

CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Diagnostic Codes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code to evaluate a disability is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA  adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

By way of history, the Veteran's left hip arthritis was originally rated under Diagnostic Code 5010, which refers to arthritis, due to trauma, substantiated by X-ray findings.  X-rays from June 2009 confirm the presence of "advanced degenerative arthritis of the left hip without acute fracture."  Diagnostic Code 5010 refers the rater to rate as arthritis, degenerative.  Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In March 2017, VA changed the diagnostic criteria under which the Veteran's hip disability was rated to a hyphenated code: 5003-5252.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Diagnostic Code 5003 is described above, and is appropriate given the Veteran's arthritis diagnosis in his hip joint.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent rating is assigned for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  

At the same time, VA also provided two separate noncompensable ratings for the hip disability, to reflect the symptoms associated with limitation of extension of the hip and thigh and impairment of the thigh.  Limitation of extension is contemplated in Diagnostic Code 5251, and impairment of the thigh is contemplated in Diagnostic Code 5253.

Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  
Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Relevant Facts 

At the October 2004 VA examination, the Veteran had a full range of motion in all planes; however, pain was present with movement.  The examiner made no diagnosis.  A private April 2005 examiner did diagnose degenerative joint disease.

At the June 2009 VA examination, the Veteran complained of giving way and instability, pain, and weakness.  He reported flare-ups of severe problems every two to three weeks, lasting from two to four weeks.  Weather was a factor in the exacerbations.  The Veteran felt he was 50 percent disabled, as he could stand for 15-30 minutes, used a cane intermittently, and could walk between 1/4 and one mile.  An antalgic gait was noted on physical examination; the hip was tender and motion was abnormal.  Flexion was to 90 degrees, extension to 30 degrees, and abduction to 30 degrees, with objective evidence of pain on active motion and pain following repetitive motion, but no additional limitation to ranges of motion after three repetitions.  There was no ankylosis.  

This issue was remanded by the Board in June 2015, pursuant to the above-referenced Joint Motion for Remand to obtain a VA medical examination.  An examination was conducted in August 2015.  There was a noted diagnosis of degenerative arthritis.  The Veteran did not report flare-ups of hip or thigh pain.  On examination, active range of motion of the left hip was from 0 to 75 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of abduction, 0 to 15 degrees of adduction, 0 to 20 degrees of external rotation, and 0 to 10 degrees of internal rotation.  Pain was noted on examination during flexion, external rotation, and internal rotation and caused functional loss.  There was pain with weight-bearing.  The report did not indicate at what point during the arc of motion pain had its onset and the report did not include testing results for the right hip.  The Veteran was unable to perform repetitive use testing of the left hip due to the pain being too intense.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  There was significant functional loss due to pain, but the examiner was unable to associate the limitation in terms of range of motion loss because there was no change in the range of motion as tested.  Muscle strength testing of the left hip joint indicated normal muscle strength of the left hip extensors and abductors, with slightly limited muscle strength of 4 out of 5 in the left hip flexors.  There was no muscle atrophy.  There was no ankylosis.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran regularly used a cane.  The Veteran was unable to do heavy physical work or work requiring constant standing.

Most recently, the Veteran was afforded another VA examination in November 2016.  The Veteran was diagnosed with degenerative arthritis of the left hip.  Regarding flare-ups of the left hip, the Veteran reported daily mild to moderate pain with bending over or tying his shoes.  He described severe pain depending on the weather.  The Veteran denied any functional loss or functional impairment of the left hip, regardless of repetitive use.  His current treatment was ibuferon and a cane.  He worked full-time as a hydraulic mechanic.  Ranges of motion for both hips were taken at the examination.  The Veteran's right hip was manifested by flexion to 100 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  The Veteran had pain on ranges of motion of the right hip, but the pain did not result in functional loss of the right hip.  He had pain with weight-bearing of the right hip, but no objective evidence of crepitus.  There was no objective evidence of localized tenderness or pain on palpation of the right hip.  The Veteran's left hip was manifested by flexion to 100 degrees, extension to 25 degrees, abduction to 40 degrees, adduction to 20 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  The examiner noted that the Veteran had pain of the left hip, but found that this pain did not result in functional loss.  The examiner also determined that the abnormal ranges of motion of the left hip did not itself contribute to a functional loss.  There was evidence of pain on weight-bearing of the left hip, but no objective evidence of crepitus or localized tenderness or pain on palpation of the joint.  The Veteran was able to perform repetitive use testing with at least three repetitions of each hip without any additional loss of function or range of motion.  Both hips were not examined immediately after repetitive use over time, but the examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran's adduction of both hips was not limited such that the Veteran could not cross his legs.

The November 2016 VA examiner also found that pain, weakness, fatigability, and incoordination did not significantly limit the functional ability of either hip with repeated use over a period of time.  The examination was not conducted during a flare-up of either hip, and the examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner determined that pain, weakness, fatigability, and incoordination did not significantly limit the functional ability of either hip with flare-ups.  Both hips interfered with the Veteran's standing.  The Veteran had full strength of both hips without muscle atrophy.  He did not have ankylosis of either hip.  The Veteran did not have malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner added that the Veteran displayed facial expressions representative of painful motion as well as voiced pain during ranges of motion testing.  The Veteran did not have any scars related to his hips.  The functional impact of the Veteran's left degenerative arthritis was interference with prolonged standing, walking, and bending.  Regarding whether there was evidence of passive range of motion testing, the examiner stated that it was not medically indicated as there was pain on active ranges of motion throughout the ranges of motion testing.  There was evidence of pain when the left hip was used in non-weightbearing as the ranges of motion examination was also performed on the examination table and included the Veteran's complaints of pain.  The examiner stated that the opposing joint (the right hip) also had degenerative arthritis and pain with ranges of motion.

Recent VA treatment records show continued complaints of left hip pain.  While the Veteran has reported higher levels of pain at times, he has not described, and no doctor finds, increased functional limitations.  

Analysis

The measured limitation of motion, even upon consideration of the actual functional impairment due to factors such as pain, does not rise to a compensable level under the Codes addressing such.  Measured flexion  is more than twice that needed for a higher evaluation under Diagnostic Code 5252.  Abduction similarly triples the level required for a higher 20 percent evaluation under Diagnostic Code 5253.  The Veteran's left hip extension has not been limited to 5 degrees to warrant a compensable disability rating under Diagnostic Code 5251.  Thus, he is not entitled to higher disability ratings based on his ranges of motion.  The Veteran is also not entitled to a higher 20 percent rating under Diagnostic Code 5003, since only one joint is involved. 

The remaining hip codes are not applicable.  The Veteran has some motion in his hip; therefore, ankylosis as contemplated by Diagnostic Code 5250 is not found.  There is no evidence in the record of flail joint (Diagnostic Code 5254) or impairment or malunion of the femur (Diagnostic Code 5255). 

In forming this decision, the Board has considered the Veteran's complaints of pain and flare-ups in the left hip.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the left hip on examinations despite the presence of pain and flare-ups, the Board finds that additional compensation for pain and flare-ups is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  

The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  


ORDER

Entitlement to an initial evaluation greater than 10 percent for left hip arthritis under Diagnostic Code 5003-5252 is denied.

Entitlement to an initial compensable evaluation for impairment of the thigh due to left hip arthritis under Diagnostic Code 5003-5253 is denied.

Entitlement to an initial compensable evaluation for limitation of extension due to left hip arthritis under Diagnostic Code 5003-5251 is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


